Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 18, 2019,
by and among Acacia Research Corporation, a Delaware corporation, with
headquarters located at 120 Newport Center Drive, Newport Beach, California
92660 (the “Company”), and the investors listed on the Schedule of Buyers
attached hereto (each, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell to each Buyer (i) on the Initial Closing
Date (as defined below), (x) shares of the Company’s Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), which
will, among other things, be (1) convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) (the shares of Common
Stock issuable pursuant to the terms of the Certificate of Designations,
collectively, the “Conversion Shares”) and/or (2) exchangeable for Notes (as
defined below) and Series B Warrants (as defined below) upon an Exchange (as
defined below) (such Series B Warrants, the “Exchange Series B Warrants”) in
accordance with the terms and conditions of the Certificate of Designations,
Preferences and Rights of the Preferred Shares (the “Certificate of
Designations”) (the shares of Common Stock which will be issuable in accordance
with the Series B Warrants surrendered in such an Exchange, collectively, the
“Exchange Series B Warrant Shares”) and (y) Series A Warrants (the “Series A
Warrants”) which will be exercisable to purchase shares of Common Stock (as
exercised, collectively, the “Series A Warrant Shares”) in accordance with the
terms of the Series A Warrants, (ii) on the Series B Warrant Closing Date (as
defined below), if any, Series B Warrants (the “Series B Warrants”, and together
with the Series A Warrants, the “Warrants”) which will be exercisable to
purchase shares of Common Stock (as exercised, collectively, the “Series B
Warrant Shares”, and collectively with the Exchange Series B Warrant Shares and
the Series A Warrant Shares, the “Warrant Shares”) in accordance with the terms
of the Series B Warrants, and (iii) on one or more Additional Closing Dates (as
defined below), if any, senior secured notes of the Company (collectively, the
“Notes”).

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

(a) “Additional Closing Date” shall have the meaning ascribed to such term in
the Securities Purchase Agreement.

(b) “Additional Effective Date” means the date that an Additional Registration
Statement is declared effective by the SEC.

(c) “Additional Effectiveness Deadline” means the date which is the earlier of
(i) ninety (90) calendar days after the earlier of the applicable Additional
Filing Date and the applicable Additional Filing Deadline and (ii) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the applicable Additional Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if such Additional Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, such
Additional Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

(d) “Additional Filing Date” means the date on which an Additional Registration
Statement is filed with the SEC.

(e) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement (other than a
Demand Registration Statement) are sold and (ii) the date six (6) months from
the Initial Effective Date or the most recent Subsequent Effective Date or the
most recent Additional Effective Date, as applicable.

(f) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included in the Initial Registration Statement or any Subsequent
Registration Statement, as applicable, or any Additional Registration Statement
and (ii) any Common Stock of the Company issued or issuable with respect to the
Preferred Shares, the Conversion Shares, the Warrants, the Warrant Shares, or
the Cutback Shares, as applicable, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, in each
case, without regard to any limitations on the issuance of Common Stock pursuant
to the terms of the Certificate of Designations or upon exercise of the
Warrants.

(g) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

(h) “Additional Required Registration Amount” means any Cutback Shares not
previously included in the Initial Registration Statement or any Subsequent
Registration Statement, as applicable, or any Additional Registration Statement,
all subject to adjustment as provided in Section 2(h), without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the
Certificate of Designations or upon exercise of the Warrants.

 

2



--------------------------------------------------------------------------------

(i) “Affiliate” shall have the meaning ascribed to such term in Rule 405 of the
1933 Act.

(j) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(k) “Closing Date” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(l) “Conversion Rate” shall have the meaning ascribed to such term in the
Certificate of Designations.

(m) “Conversion Amount” shall have the meaning ascribed to such term in the
Certificate of Designations.

(n) “Cutback Shares” means any of the Initial Required Registration Amount, the
Subsequent Required Registration Amount(s) or the Additional Required
Registration Amount(s) of Registrable Securities not included in the Initial
Registration Statement, all Subsequent Registration Statements, as applicable,
or all Additional Registration Statements previously declared effective
hereunder as a result of a limitation on the maximum number of shares of Common
Stock of the Company permitted to be registered by the staff of the SEC pursuant
to Rule 415. The number of Cutback Shares shall be allocated pro rata among the
Investors with each Investor entitled to elect the portion of its Conversion
Shares and/or Warrant Shares that are to be considered Cutback Shares. For the
purpose of determining the Cutback Shares, in order to determine any applicable
Additional Required Registration Amount, unless an Investor gives written notice
to the Company to the contrary with respect to the allocation of its Cutback
Shares, first the Conversion Shares shall be excluded on a pro rata basis among
the Investors until all of the Conversion Shares have been excluded, second the
Exchange Series B Warrant Shares shall be excluded on a pro rata basis among the
Investors until all of the Exchange Series B Warrant Shares have been excluded,
third the Series B Warrant Shares shall be excluded on a pro rata basis among
the Investors until all of the Series B Warrant Shares have been excluded, and
fourth the Series A Warrant Shares shall be excluded on a pro rata basis among
the Investors until all of the Series A Warrant Shares have been excluded.

(o) “Demand Effective Date” means the date that a Demand Registration Statement
is declared effective by the SEC.

(p) “Demand Effectiveness Deadline” means the date which is the earlier of (i)
180 calendar days after the earlier of the applicable Demand Date and (ii) the
fifth (5th) Business Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that the applicable Demand
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if such Demand Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, such Demand
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

3



--------------------------------------------------------------------------------

(q) “Demand Filing Date” means the date on which a Demand Registration Statement
is filed with the SEC.

(r) “Demand Filing Deadline” means the date which is ninety (90) calendar days
after the applicable Demand Date.

(s) “Demand Registrable Securities” means (i) the Preferred Shares as set forth
in the applicable Demand Notice, (ii) the Notes as set forth in the applicable
Demand Notice, (iii) the Series B Warrants as set forth in the applicable Demand
Notice and (iv) any capital stock of the Company issued or issuable with respect
to such Preferred Shares, Notes and Series B Warrants, as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
in each case, not otherwise currently registered on an effective Registration
Statement.

(t) “Demand Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Demand Registrable Securities.

(u) “Demand Required Registration Amount” means the sum of (i) the number of
Preferred Shares set forth in the applicable Demand Notice, (ii) the principal
amount of Notes set forth in the applicable Demand Notice and (iii) the number
of Series B Warrants set forth in the applicable Demand Notice.

(v) “Designee” means Starboard Value LP or any of its Affiliates.

(w) “effective” and “effectiveness” refer to a Registration Statement that has
been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

(x) “Effective Date” means the Initial Effective Date, the Subsequent Effective
Date(s), the Additional Effective Date(s) and/or the Demand Effective Date(s),
as applicable.

(y) “Effectiveness Deadline” means the Initial Effectiveness Deadline, the
Subsequent Effectiveness Deadline(s), the Additional Effectiveness Deadline(s)
and/or the Demand Effectiveness Deadline(s), as applicable.

(z) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American, The NASDAQ Capital Market or The NASDAQ Global Market.

(aa) “Exchange” shall have the meaning ascribed to such term in the Certificate
of Designations.

 

4



--------------------------------------------------------------------------------

(bb) “Filing Date” means the Initial Filing Date, the Subsequent Filing Date(s),
the Additional Filing Date(s) and/or the Demand Filing Date(s), as applicable.

(cc) “Filing Deadline” means the Subsequent Filing Deadline(s), the Additional
Filing Deadline(s) and the Demand Filing Deadline(s), as applicable.

(dd) “Initial Closing Date” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(ee) “Initial Effective Date” means the date that the Initial Registration
Statement is declared effective by the SEC.

(ff) “Initial Effectiveness Deadline” means the date which is the earlier of
(i) the one (1) year anniversary of the Initial Closing Date and (ii) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Initial Registration Statement will
not be reviewed or will not be subject to further review; provided, however,
that if the Initial Effectiveness Deadline falls on a Saturday, Sunday or other
day that the SEC is closed for business, the Initial Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.

(gg) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

(hh) “Initial Registrable Securities” means (i) the Conversion Shares issued or
issuable pursuant to the terms of the Certificate of Designations, (ii) the
Series A Warrant Shares issued or issuable upon exercise of the Series A
Warrants, (iii) the Series B Warrant Shares issued or issuable upon exercise of
the Series B Warrants, if the Series B Warrants were issued on the Series B
Warrant Closing Date, (iv) the Exchange Series B Warrant Shares issued or
issuable upon exercise of the Exchange Series B Warrants, if such Exchange
Series B Warrants were issued on or prior to the Initial Filing Date and (v) any
Common Stock of the Company issued or issuable with respect to the Preferred
Shares, the Conversion Shares, the Warrants or the Warrant Shares, as
applicable, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, in each case, without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the
Certificate of Designations or upon exercise of the Warrants.

(ii) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

(jj) “Initial Required Registration Amount” means the sum of (i) 130% of the
initial number of Conversion Shares issued and issuable pursuant to the terms of
the Certificate of Designations, based on the Conversion Rate in effect as of
the Initial Filing Date, (ii) 130% of the initial number of Series A Warrant
Shares issued and issuable pursuant to the terms of the Series A Warrants, (iii)
130% of the initial number of Series B Warrant Shares issued and issuable
pursuant to the terms of the Series B Warrants if the Series B Warrants were
issued on the Series B Warrant Closing Date and (iv) 130% of the initial number
of Exchange Series B Warrant Shares issued and issuable pursuant to the terms of
the Exchange Series B Warrants if

 

5



--------------------------------------------------------------------------------

such Exchange Series B Warrants were issued on or prior to the Initial Filing
Date, in each case, as of the Initial Filing Date, all subject to adjustment as
provided in Section 2(h) and without regard to any limitations on the issuance
of Common Stock pursuant to the terms of the Certificate of Designations or upon
exercise of the Warrants.

(kk) “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 10 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.

(ll) “Person” means an individual, a limited liability company, a partnership
(limited or general), a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(mm) “Principal Market” means The NASDAQ Global Select Market.

(nn) “Redemption Amount” shall have the meaning ascribed to such term in the
Notes.

(oo) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

(pp) “Registrable Securities” means the Initial Registrable Securities, the
Subsequent Registrable Securities, the Additional Registrable Securities and/or
the Demand Registrable Securities, as applicable.

(qq) “Registration Statement” means the Initial Registration Statement, the
Subsequent Registration Statement(s), the Additional Registration Statement(s)
and/or the Demand Registration Statement(s), as applicable.

(rr) “Required Holders” means the holders of at least a majority of the
Registrable Securities and shall include the Designee so long as the Designee or
any of its Affiliates holds any Securities (as defined in the Securities
Purchase Agreement).

(ss) “Required Registration Amount” means the Initial Required Registration
Amount, the Subsequent Registration Amount(s), the Additional Registration
Amount(s) and/or the Demand Required Registration Amount(s), as applicable.

(tt) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

(uu) “SEC” means the United States Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(vv) “Series B Warrant Closing Date” shall have the meaning ascribed to such
term in the Securities Purchase Agreement.

(ww) “Subsequent Effective Date” means the date that a Subsequent Registration
Statement is declared effective by the SEC.

(xx) “Subsequent Effectiveness Deadline” means the date which is the earlier of
(i) ninety (90) calendar days after the earlier of the applicable Subsequent
Filing Date and the applicable Subsequent Filing Deadline and (ii) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the applicable Subsequent Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if such Subsequent Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, such
Subsequent Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

(yy) “Subsequent Filing Date” means the date on which a Subsequent Registration
Statement is filed with the SEC.

(zz) “Subsequent Filing Deadline” means the date which is ninety (90) calendar
days after the date of the consummation of an Exchange to the extent such
Exchange occurs after the Initial Filing Date.

(aaa) “Subsequent Registrable Securities” means (i) Exchange Series B Warrant
Shares issued or issuable upon exercise of Exchange Series B Warrants issued
prior to the applicable Subsequent Filing Date to the extent not included in the
Initial Registration Statement or any prior Subsequent Registration Statement
and (ii) any capital stock of the Company issued or issuable with respect to the
Exchange Series B Warrant Shares issued or issuable upon exercise of Exchange
Series B Warrants issued prior to the applicable Subsequent Filing Date and any
Exchange Series B Warrants issued prior to the applicable Subsequent Filing
Date, as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise, in each case, without regard to any limitations
on the issuance of Common Stock upon exercise of the Exchange Series B Warrants.

(bbb) “Subsequent Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Subsequent Registrable Securities.

(ccc) “Subsequent Required Registration Amount” means 130% of the initial number
of Exchange Series B Warrant Shares issued or issuable pursuant to the terms of
the Exchange Series B Warrants issued prior to the applicable Subsequent Filing
Date, to the extent not previously included in the Initial Registration
Statement or any prior Subsequent Registration Statement, in each case, as of
the applicable Subsequent Filing Date, all subject to adjustment as provided in
Section 2(h) and without regard to any limitations on the issuance of Common
Stock upon exercise of the Exchange Series B Warrants.

 

7



--------------------------------------------------------------------------------

(ddd) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal national securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

2. Registration.

(a) Initial Mandatory Registration. The Company shall prepare and file with the
SEC the Initial Registration Statement on Form S-3 covering the resale of all of
the Initial Registrable Securities. In the event that Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration on another appropriate form reasonably acceptable to the
Required Holders, subject to the provisions of Section 2(g). The Initial
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock equal to the Initial Required
Registration Amount determined as of the date the Initial Registration Statement
is initially filed with the SEC, subject to adjustment as provided in
Section 2(h). The Initial Registration Statement shall contain (except if
otherwise directed by the Required Holders or if not permitted under SEC
regulations or not advisable under SEC rules or guidance) the “Plan of
Distribution” and “Selling Shareholders” sections in substantially the form
attached hereto as Exhibit B (it being understood that the Company may include
in such sections any such additional information not otherwise contained therein
that is required to be included in such sections under SEC regulations). The
Company shall use its reasonable best efforts to have the Initial Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the
second (2nd) Business Day following the Initial Effective Date, the Company
shall file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus to be used in connection with sales pursuant to the Initial
Registration Statement.

(b) Subsequent Mandatory Registrations. In the event after the Initial Filing
Date an Exchange shall be consummated, the Company shall prepare, and, as soon
as practicable but in no event later than the applicable Subsequent Filing
Deadline, file with the SEC a Subsequent Registration Statement on Form S-3
covering the resale of all of the applicable Subsequent Registrable Securities.
In the event that Form S-3 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(g). Each Subsequent Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Common Stock equal to the applicable Subsequent Required Registration Amount
determined as of the date such Subsequent Registration Statement is initially
filed with the SEC, subject to adjustment as provided in Section 2(h). Each
Subsequent Registration Statement shall contain (except if otherwise directed by
the Required Holders or if not permitted under SEC regulations or not advisable
under SEC rules or guidance) the “Plan of Distribution” and “Selling
Shareholders” sections in substantially the form attached hereto as Exhibit B
(it being understood that the Company may include in such sections any such
additional information not otherwise contained therein that is required to be
included in such sections under SEC regulations).

 

8



--------------------------------------------------------------------------------

The Company shall use its reasonable best efforts to have each Subsequent
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the applicable Subsequent Effectiveness Deadline. By 9:30
a.m. New York time on the second (2nd) Business Day following each Subsequent
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to the applicable Subsequent Registration Statement.

(c) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the applicable Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. To the
extent the staff of the SEC does not permit the applicable Additional Required
Registration Amount to be registered on an Additional Registration Statement,
the Company shall file, by no later than the applicable Additional Filing
Deadline, Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC. In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(g).
Each Additional Registration Statement prepared pursuant hereto shall register
for resale at least that number of shares of Common Stock equal to the
applicable Additional Required Registration Amount determined as of the date
such Additional Registration Statement is initially filed with the SEC, subject
to adjustment as provided in Section 2(h). Each Additional Registration
Statement shall contain (except if otherwise directed by the Required Holders or
if not permitted under SEC regulations or not advisable under SEC rules or
guidance) the “Plan of Distribution” and “Selling Shareholders” sections in
substantially the form attached hereto as Exhibit B (it being understood that
the Company may include in such sections any such additional information not
otherwise contained therein that is required to be included in such sections
under SEC regulations). The Company shall use its reasonable best efforts to
have each Additional Registration Statement declared effective by the SEC as
soon as practicable, but in no event later than the applicable Additional
Effectiveness Deadline. By 9:30 a.m. New York time on the second (2nd) Business
Day following each Additional Effective Date, the Company shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to the applicable Additional Registration
Statement.

(d) Demand Registration. Upon written notice to the Company delivered at any
time and from time to time beginning on the one (1)-year anniversary of the
Initial Closing Date (each such notice, a “Demand Notice” and each date the
Company receives a Demand Notice, a “Demand Date”), the Designee may require the
Company to register the applicable Demand Registrable Securities for resale
pursuant to a Demand Registration Statement. The Company shall then prepare,
and, as soon as practicable but in no event later than the applicable Demand
Filing Deadline, file with the SEC a Demand Registration Statement on Form S-3
covering the resale of all of the applicable Demand Registrable Securities. In
the event that Form S-3 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required

 

9



--------------------------------------------------------------------------------

Holders, subject to the provisions of Section 2(g). Each Demand Registration
Statement prepared pursuant hereto shall register for resale at least the number
of Notes, Series B Warrants and Preferred Shares set forth in the applicable
Demand Notice. Each Demand Registration Statement shall contain (except if
otherwise directed by the Required Holders or if not permitted under SEC
regulations or not advisable under SEC rules or guidance) the “Plan of
Distribution” and “Selling Shareholders” sections in substantially the form
attached hereto as Exhibit B (it being understood that the Company may include
in such sections any such additional information not otherwise contained therein
that is required to be included in such sections under SEC regulations). The
Company shall use its reasonable best efforts to have the applicable Demand
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the applicable Demand Effectiveness Deadline. By 9:30
a.m. New York time on the second (2nd) Business Day following the applicable
Demand Effective Date, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Demand Registration Statement.

(e) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number or amount of Registrable Securities
held by each Investor at the time the Registration Statement covering such
initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number or amount of Registrable Securities then held by
such Investors which are covered by such Registration Statement. In no event
shall the Company include any securities other than Registrable Securities on
any Registration Statement without the prior written consent of the Required
Holders.

(f) Legal Counsel. Subject to Section 6 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 (“Legal Counsel”), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s obligations under this Agreement.

(g) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1 or
another appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, to the extent of such availability, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

 

10



--------------------------------------------------------------------------------

(h) Sufficient Number of Shares Registered. In the event the number of
securities available under a Registration Statement filed pursuant to
Section 2(a), Section 2(b), Section 2(c) or Section 2(d) is insufficient to
cover the Required Registration Amount of Registrable Securities required to be
covered by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(e), the Company shall amend or
supplement the applicable Registration Statement, or file a new Registration
Statement (on the short form available therefor, if applicable), or both, so as
to cover at least the Required Registration Amount as of the Trading Day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises. The
Company shall use its reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of
securities available under a Registration Statement shall be deemed
“insufficient to cover all of the Registrable Securities” if at any time the
number of securities available for resale under such Registration Statement is
less than the Required Registration Amount, as applicable. The calculation set
forth in the foregoing sentence shall be made without regard to any limitations
on the issuance of Common Stock pursuant to the terms of the Certificate of
Designations or upon exercise of the Warrants and such calculation shall assume
(i) that the Preferred Shares are then convertible in full into shares of Common
Stock at the then prevailing Conversion Rate, (ii) the initial Conversion
Amounts of the Preferred Shares remain outstanding through the scheduled
Maturity Date (as defined in the Certificate of Designations) and (iii) no
redemptions of the Preferred Shares or the Notes occur prior to the scheduled
Maturity Date; provided, that actual redemptions of the Warrants, the Preferred
Shares or the Notes shall reduce the calculation set forth in the foregoing
sentence by the amount of the Warrants, Preferred Shares and/or Notes redeemed
on an as-converted or an as-exercised basis.

(i) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) (A) after the Initial Effectiveness Deadline, the
Initial Registration Statement when declared effective fails to register the
Initial Required Registration Amount of Initial Registrable Securities,
(B) after the Subsequent Effectiveness Deadline, any Subsequent Registration
Statement when declared effective fails to register the applicable Subsequent
Required Registration Amount of Subsequent Registrable Securities or (C) after
the Demand Effectiveness Deadline, any Demand Registration Statement when
declared effective fails to register the applicable Demand Required Registration
Amount of Demand Registrable Securities (each, a “Registration Failure”), (ii) a
Registration Statement covering the resale of all of the Registrable Securities
required to be covered thereby and required to be filed by the Company pursuant
to this Agreement is (A) not filed with the SEC on or before the applicable
Filing Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on
or before the applicable Effectiveness Deadline, (an “Effectiveness Failure”),
(iii) on any day after the applicable Effective Date, sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(q)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of the suspension of trading or any other limitation
imposed by an Eligible Market, a failure to keep such Registration Statement
effective, a failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, a failure to register a
sufficient number of shares of Common Stock or a failure to maintain the listing
of

 

11



--------------------------------------------------------------------------------

the Common Stock on an Eligible Market) (a “Maintenance Failure”) or (iv) at any
time during the period commencing from the six (6) month anniversary of the last
completed Closing Date and ending at such time that all of the Registrable
Securities, if a Registration Statement is not available for the resale of all
of the Registrable Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (x) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c) or (y) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (a “Public Information Failure”) then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall be the sole monetary remedy but shall not be exclusive of any other
remedies available at law or in equity, including, without limitation, specific
performance or the additional obligation of the Company to register any Cutback
Shares), the Company shall pay to each holder of Registrable Securities relating
to such Registration Statement an amount in cash equal to two percent (2.0%) of
the sum of (i) the aggregate Redemption Amount of such Investor’s Notes
outstanding as of the applicable Registration Delay Payment Date (as defined
below), (ii) the aggregate Conversion Amount of such Investor’s Preferred Shares
outstanding as of the applicable Registration Delay Payment Date, (iii) the
product of (x) the Weighted Average Price of the Common Stock on the applicable
Registration Delay Payment Date and (y) the number of Warrant Shares issued and
issuable to such Investor pursuant to such Investor’s Warrants as of the
applicable Registration Delay Payment Date without giving effect to any
limitation on exercise set forth in the Warrants and (iv) the product of (x) the
Weighted Average Price of the Common Stock on the applicable Registration Delay
Payment Date and (y) the number of Conversion Shares issued pursuant to such
Investor’s Preferred Shares as of the applicable Registration Delay Payment
Date, on each of the following dates (each such date, a “Registration Delay
Payment Date”): (i) on the three-month anniversary after the date of a
Registration Failure and every three-month anniversary thereafter (prorated for
periods totaling less than three months) until such Registration Failure is
cured, (ii) on the three-month anniversary after the date of a Filing Failure
and every three-month anniversary thereafter (prorated for periods totaling less
than three months) until such Filing Failure is cured; (iii) on the three-month
anniversary after the date of an Effectiveness Failure and every three-month
anniversary thereafter (prorated for periods totaling less than three months)
until such Effectiveness Failure is cured; (iv) on the three-month anniversary
after the initial date of a Maintenance Failure and every three-month
anniversary thereafter (prorated for periods totaling less than three months)
until such Maintenance Failure is cured and (v) on the three-month anniversary
after the date of a Public Information Failure and every three-month anniversary
thereafter (prorated for periods totaling less than three months) until such
Public Information Failure is cured. The payments to which a holder shall be
entitled pursuant to this Section 2(i) are referred to herein as “Registration
Delay Payments.” Registration Delay Payments shall be paid on the earlier of
(I) the dates set forth above and (II) the third Business Day after the event or
failure giving rise to the Registration Delay Payments is cured. In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in full.
Notwithstanding the foregoing, in no event shall the aggregate amount of
Registration Delay Payments payable by the Company to an Investor pursuant to
this Section 2(i) exceed (i) in any three-month period, two percent (2.0%) of
the sum of (x) the

 

12



--------------------------------------------------------------------------------

Conversion Amount, (y) the Redemption Amount and (z) the product of (1) the
Weighted Average Price of the Common Stock on the applicable Registration Delay
Payment Date and (2) the number of Warrant Shares issued and issuable to such
Investor pursuant to such Investor’s Warrants as of the applicable Registration
Delay Payment Date without giving effect to any limitation on exercise set forth
in the Warrants, in each case, outstanding as of the applicable Registration
Delay Payment Date, of, or, corresponding to, such Investor’s Registrable
Securities included, or required to be included, in the applicable Registration
Statement and (ii) in total in any twelve-month period, eight percent (8.0%) of
the sum of the (x) the Conversion Amount, (y) the Redemption Amount and (z) the
product of (1) the Weighted Average Price of the Common Stock on the applicable
Registration Delay Payment Date and (2) the number of Warrant Shares issued and
issuable to such Investor pursuant to such Investor’s Warrants as of the
applicable Registration Delay Payment Date without giving effect to any
limitation on exercise set forth in the Warrants, in each case, outstanding as
of the applicable Registration Delay Payment Date, of, or, corresponding to,
such Investor’s Registrable Securities included, or required to be included, in
the applicable Registration Statement. Without limiting the remedies available
to the Investors, the Company acknowledges that any failure by the Company to
comply with its obligations under this Section 2 will result in material
irreparable injury to the Investors for which there is no adequate remedy at
law, that it would not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Investors may obtain
such relief as may be required to specifically enforce the Company’s obligations
under this Section 2.

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(c), 2(d), 2(g) or 2(h), the Company
will use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use its reasonable best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline). The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The term “reasonable best efforts” shall mean, among
other things, that the Company shall submit to the SEC, within two (2) Business
Days after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of

 

13



--------------------------------------------------------------------------------

the SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, and (ii) the approval of Legal Counsel pursuant
to Section 3(c) (which approval is immediately sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days after the submission of such request. The
Company shall respond in writing to comments made by the SEC in respect of a
Registration Statement as soon as practicable, but in no event later than
fifteen (15) days after the receipt of comments by or notice from the SEC that
an amendment is required in order for a Registration Statement to be declared
effective.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
incorporate such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

(c) The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its initial
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects in writing. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld, conditioned or delayed. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference (to the extent not previously
provided), if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto, in
each case, which copies may be provided in electronic form. The Company and
Legal Counsel shall reasonably cooperate in performing their respective
obligations pursuant to this Section 3.

 

14



--------------------------------------------------------------------------------

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference (to the extent not
previously provided), if requested by an Investor, all exhibits and each
preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, a reasonable number of copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor, in each case
which copies may be provided in electronic form.

(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

(f) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, but in any event within one (1) Trading Day of becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(q), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver a reasonable number of copies of such
supplement or amendment to Legal Counsel and each Investor (or such other number
of copies as Legal Counsel or such Investor may reasonably request). The Company
shall also promptly as is practicable notify Legal Counsel and each Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such

 

15



--------------------------------------------------------------------------------

effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
or email on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company’s
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate. By 9:30 a.m. New York City time on the date
following the second (2nd) Trading Day any post-effective amendment has become
effective, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.

(g) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor believes, after
consultation with its legal counsel, that it would reasonably be deemed to be an
underwriter of Registrable Securities, at the reasonable request of such
Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor believes, after
consultation with its legal counsel, that it would reasonably be deemed to be an
underwriter of Registrable Securities, the Company shall make available for
inspection by (i) such Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
an Investor) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement. Each Investor agrees that it

 

16



--------------------------------------------------------------------------------

shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(k) The Company shall use its reasonable best efforts either to (i) cause all of
the Registrable Securities consisting of shares of Common Stock covered by a
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange or (ii) secure the inclusion for quotation of all of such
Registrable Securities on the Principal Market or (iii) if, despite the
Company’s reasonable best efforts, the Company is unsuccessful in satisfying the
preceding clauses (i) and (ii), to secure the inclusion for quotation on another
Eligible Market for such Registrable Securities and, without limiting the
generality of the foregoing, to use its reasonable best efforts to arrange for
at least two market makers to register with the Financial Industry Regulatory
Authority, Inc. (“FINRA”) as such with respect to such Registrable Securities.
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

(m) If requested by an Investor, the Company shall as soon as practicable but
subject to the timing requirements set out elsewhere in this Agreement with
regard to the filing of any prospectus supplement or post-effective amendment,
as applicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,

 

17



--------------------------------------------------------------------------------

including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

(n) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

(o) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(p) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

(q) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company after
consultation with its counsel, in the best interest of the Company and would be
required to be disclosed in any Registration Statement so that such Registration
Statement would not be materially misleading (a “Grace Period”); provided, that
the Company shall promptly (i) notify the Investors in writing of the existence
of material, non-public information giving rise to a Grace Period (provided that
in each notice the Company will not disclose the content of such material,
non-public information to the Investors) and the date on which the Grace Period
will begin, and (ii) notify the Investors in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed
twenty (20) consecutive Trading Days and during any three hundred sixty five
(365) day period such Grace Periods shall not exceed an aggregate of thirty
(30) Trading Days, except in cases where either an affiliate of the Designee is
serving on the Company’s Board of Directors or the Designee has been contacted
by the Company in connection with assisting in the due diligence process of an
Approved Investment (as defined in the Notes) pursuant to Section 1(a)(ii) of
the Securities Purchase Agreement in which case no Grace Period shall exceed
thirty (30) consecutive Trading Days and during any three hundred sixty five
(365) day period such Grace Periods shall not exceed an aggregate of sixty
(60) Trading Days, and the first day of any Grace Period must be at least five
(5) Trading Days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”). During the term of any Grace Period, the Company
after consultation with its counsel may (i) defer any registration of
Registrable Securities and have the right not to file and not to cause the

 

18



--------------------------------------------------------------------------------

effectiveness of any registration statement covering any Registrable Securities,
(ii) suspend the use of any prospectus and Registration Statement covering any
Registrable Securities and (iii) require the Investors holding Registrable
Securities to suspend any offerings or sales of Registrable Securities pursuant
to a Registration Statement. For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investors
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Investors receive the notice referred to in clause
(ii) and the date referred to in such notice. The provisions of Section 3(g)
hereof shall not be applicable during the period of any Allowable Grace Period.
Upon expiration of the Grace Period, the Company shall again be bound by the
first sentence of Section 3(f) with respect to the information giving rise
thereto unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, the Company shall use reasonable best
efforts to cause its transfer agent to deliver unlegended shares of Common Stock
to a transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

(r) Except in the circumstances set forth in Sections 3(h) and 3(i) hereof,
neither the Company nor any Subsidiary or Affiliate thereof shall identify any
Investor as an underwriter in any public disclosure or filing with the SEC, the
Principal Market or any Eligible Market without the prior written consent of
such Investor and any Investor being deemed an underwriter by the SEC shall not
relieve the Company of any obligations it has under this Agreement or any other
Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit B in the Registration Statement; provided, further, that in
the circumstances set forth in Sections 3(h) and 3(i) hereof, such Investor
shall be given the option to be excluded from such Registration Statement and
not be identified as an underwriter therein, and in the event that the Investor
does not exercise that option, the Investor shall provide prior written consent
to be identified as an underwriter.

(s) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Buyers in this
Agreement or otherwise conflicts with the provisions hereof.

4. Listing of Notes, Series B Warrants and/or Preferred Shares.

Upon the request of the Designee, at any time beginning on the one (1)-year
anniversary of the Initial Closing Date, the Company shall use its reasonable
best efforts to cause the Notes, the Series B Warrants and/or the Preferred
Shares (or, at the election of the Designee, depositary receipts representing
fractional interests in Preferred Shares, Series B Warrants or the Notes) to be,
as requested by the Designee, listed for trading on the Principal Market or any
Eligible Market as selected by the Company. To the extent necessary to cause the
Notes, the Series B Warrants and/or the Preferred Shares to be so listed or
quoted the Company’s reasonable best efforts shall include, but not be limited
to:

 

19



--------------------------------------------------------------------------------

(a) providing a transfer agent and registrar for the Preferred Shares and the
Series B Warrants and a trustee for the Notes, entering into an indenture with
the trustee for the Notes and providing one or more CUSIP numbers, as may be
required, for such Preferred Shares, Series B Warrants and Notes and permitting
the Preferred Shares, Series B Warrants and the Notes to be recorded in
book-entry form;

(b) preparing and filing a registration statement to cause the Preferred Shares,
the Series B Warrants and the Notes to be registered under the 1934 Act, which
shall be Form 8-A (or a successor form) if available;

(c) cooperating with the Investors in connection with an underwritten secondary
public offering of the Preferred Shares, the Series B Warrants and the Notes and
entering into and performing its obligations under an underwriting agreement in
customary form; and

(d) paying related expenses, fees and disbursements in accordance with Section 6
hereof and the limitations provided therein.

5. Obligations of the Investors.

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish in a timely manner to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

(c) During such time as any Investor may be engaged in a distribution of the
Registrable Securities, such Investor will comply with all laws applicable to
such distribution, including Regulation M promulgated under the 1934 Act, and,
to the extent required by such laws, will, among other things (i) not engage in
any stabilization activity in connection with the securities of the Company in
contravention of such laws; (ii) distribute the Registrable Securities acquired
by them solely in the manner described in the applicable Registration Statement
and (iii) if required by applicable law, cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Investor, such copies of the
applicable prospectus (as amended and supplemented to such date) and documents
incorporated by reference therein as may be required by such agent,
broker-dealer or offeree.

 

20



--------------------------------------------------------------------------------

(d) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

(e) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

6. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $25,000 for each such
registration, filing or qualification.

7. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether

 

21



--------------------------------------------------------------------------------

commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). For the avoidance of doubt,
the indemnification set forth in this Section 6 is intended to apply, and shall
apply, to direct claims asserted by any Buyer against the Company as well as any
third party claims asserted by an Indemnitee (other than a Buyer) against the
Company. Subject to Section 7(c), the Company shall reimburse the Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 7(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(d); (ii) shall not apply to a Claim by an Indemnified Person to the
extent caused solely by its own gross negligence or willful misconduct; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 10.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 7(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 7(c), such Investor shall
reimburse the Indemnified

 

22



--------------------------------------------------------------------------------

Party for any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 7(b) and the
agreement with respect to contribution contained in Section 8 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 7(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 10.

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 7 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 7, deliver to the
indemnifying party a written notice of the commencement thereof, and, except in
the case of a direct claim against the indemnifying party, the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated

 

23



--------------------------------------------------------------------------------

to all rights of the Indemnified Party or Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 7, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action. For the avoidance of doubt, the provisions of this Section 6(c) shall
not apply to direct claims between the Company and a Buyer.

(d) The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

8. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 7 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

9. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

24



--------------------------------------------------------------------------------

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.
Notwithstanding the foregoing, the Company shall not be obligated to send or
deliver any of the foregoing to the Investors to the extent any of them are
filed, furnished or otherwise made publicly available on the Company’s website
or the SEC’s EDGAR (or any similar) electronic filing system.

10. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein by delivering to
the Company a duly executed Joinder Agreement in the form of Exhibit M attached
to the Securities Purchase Agreement; and (v) such transfer shall have been made
in accordance with the applicable requirements of the Securities Purchase
Agreement.

11. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 11
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

12. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

25



--------------------------------------------------------------------------------

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon delivery, when sent by facsimile or electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
email addresses for such communications shall be:

If to the Company:

Acacia Research Corporation

4 Park Plaza, Suite 550

Irvine, California 92614    

Attention: Jennifer Graff, Corporate Secretary

E-mail: jgraff@acaciares.com

Telephone: (949) 480-8300

Facsimile: (949) 480-8301

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Mark Skaist

E-mail: MSkaist@SYCR.com

Telephone: (949) 725-4117

Facsimile: (949) 823-5117

If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer Klein, Esq.

E-mail: eleazer.klein@srz.com

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or email containing the time, date, recipient
facsimile number or e-mail address or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

26



--------------------------------------------------------------------------------

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

27



--------------------------------------------------------------------------------

(f) This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

(g) Subject to the requirements of Section 10, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile or electronic transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(k) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the outstanding
Preferred Shares then held by the Investors have been converted for Registrable
Securities without regard to any limitations on the issuance of Common Stock
pursuant to the terms of the Certificate of Designations and all of the
outstanding Warrants then held by the Investors have been exercised for
Registrable Securities without regard to any limitations upon exercise of the
Warrants.

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(n) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: ACACIA RESEARCH CORPORATION By:   /s/ Clifford Press   Name: Clifford
Press   Title: Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD VALUE AND OPPORTUNITY FUND LP By: Starboard Value A LP, its
general partner By:   /s/ Jeffrey C. Smith   Name: Jeffrey C. Smith   Title:
Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD INTERMEDIATE FUND LP By:   Starboard Value A LP, its general
partner By:  

/s/ Jeffrey C. Smith

  Name: Jeffrey C. Smith   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD VALUE AND OPPORTUNITY S LLC By:   Starboard Value LP, its
manager By:  

/s/ Jeffrey C. Smith

  Name: Jeffrey C. Smith   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD VALUE AND OPPORTUNITY C LP By:   Starboard Value R LP, its
general partner By:  

/s/ Jeffrey C. Smith

  Name: Jeffrey C. Smith   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP By:   Starboard Value L
LP, its general partner By:  

/s/ Jeffrey C. Smith

  Name: Jeffrey C. Smith   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: STARBOARD VALUE LP, in its capacity as the investment manager of a
certain managed account By:   Starboard Value GP LLC, its general partner By:  

/s/ Jeffrey C. Smith

  Name: Jeffrey C. Smith   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer Address, Facsimile Number

and Email

  

Buyer’s Representative’s Address,

Facsimile Number and Email

Starboard Value and Opportunity Fund LP   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com

Starboard Intermediate Fund LP   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com

Starboard Value and Opportunity S LLC   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com

Starboard Value and Opportunity C LP   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com

Starboard Value and Opportunity Master Fund L LP   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com

Account Managed by Starboard Value LP   

c/o Starboard Value LP

777 Third Avenue, 18th Floor

New York, New York 10017

Attention: Jeffrey C. Smith

Facsimile: 212-320-0296

Telephone: 212-845-7977

E-mail: jsmith@starboardvalue.com

operations@starboardvalue.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Email: eleazer.klein@srz.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Computershare Trust Company, N.A.

[_________]

[_________]

Attention: [_________]

Re:

Acacia Research Corporation

Ladies and Gentlemen:

[We are][I am] counsel to Acacia Research Corporation, a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement, dated as of November 18, 2019 (the
“Securities Purchase Agreement”), entered into by and among the Company and the
buyers named therein (collectively, the “Holders”) pursuant to which the Company
issued to the Holders shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”) with respect to which
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) are issuable, senior secured notes and two (2) series1 of warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon conversion of the Preferred
Shares and upon exercise of the Warrants under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 201_, the Company filed a
Registration Statement on Form S-[1][3] (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Transfer Agent Instructions dated [•], 2019.

 

Very truly yours, [ISSUER’S COUNSEL]

By:  

 

CC: [LIST NAMES OF HOLDERS]

 

 

1 

Assumes the Series B Warrants were issued and included in the applicable
Registration Statement. To be revised to the extent necessary.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SELLING SHAREHOLDERS

The shares of common stock being offered by the selling shareholders are those
issuable to the selling shareholders upon conversion of the convertible
preferred shares and upon exercise of the warrants. For additional information
regarding the issuances of those convertible preferred shares, notes and
warrants, see “Private Placement of Convertible Preferred Shares, Notes and
Warrants” above. We are registering the shares of common stock in order to
permit the selling shareholders to offer the shares for resale from time to
time. Except for the ownership of the convertible preferred shares, the notes
and the warrants issued pursuant to the Securities Purchase Agreement2, the
selling shareholders have not had any material relationship with us within the
past three years.

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
shareholders. The second column lists the number of shares of common stock
beneficially owned by each selling shareholder, based on its ownership of the
convertible preferred shares, notes and warrants, as of ________, 20__, assuming
conversion of all convertible preferred shares and exercise of all warrants held
by the selling shareholders on that date, without regard to any limitations on
the issuance of Common Stock pursuant to the terms of the Certificate of
Designations or upon exercise of the Warrants.

The third column lists the shares of common stock being offered by this
prospectus by the selling shareholders.

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least the sum of
130% of (i) the intiial number of shares of common stock issued and issuable
pursuant to the certificate of designations as of the date the registration
statement is initially filed with the SEC and (ii) the maximum number of shares
of common stock issued and issuable upon exercise of the related warrants as of
the date the registration statement is initially filed with the SEC3, all
subject to adjustment as provided in the registration rights agreement and in
each case without regard to any limitations on the issuance of shares of common
stock pursuant to the terms of the certificate of designations or upon exercise
of the warrants. Because the conversion price of the convertible preferred
shares may be adjusted, the number of shares that will actually be issued may be
more or less than the number of shares being offered by this prospectus. The
fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

Under the terms of the convertible preferred shares and the warrants, a selling
shareholder may not convert the convertible preferred shares or exercise the
warrants, to the extent such conversion or exercise would cause such selling
shareholder, together with its affiliates, to beneficially own a number of
shares of common stock which would exceed, except in limited circumstances with
respect to the convertible preferred shares, 4.89% of our then outstanding
shares of common stock following such conversion or exercise, excluding for
purposes of such determination shares of common stock issuable pursuant to the
terms of the certificate of

 

 

2 

NTD: Need to describe the Governance Agreement.

3 

NTD: To be updated for each Registration Statement, as necessary.

 

Annex I-1



--------------------------------------------------------------------------------

designations if such convertible preferred shares have not been converted and
upon exercise of the warrants which have not been exercised. The number of
shares in the second column does not reflect this limitation. The selling
shareholders may sell all, some or none of their shares in this offering. See
“Plan of Distribution.”

 

Annex I-2



--------------------------------------------------------------------------------

Name of Selling Shareholder

   Number of Shares of
Common Stock
Owned Prior to
Offering      Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus      Number of Shares of
Common Stock
Owned After
Offering      Percentage of
Shares of
Common Stock
Owned After
Offering  

[Starboard] (1)

           0        [*] [•% ] 

 

*

Denotes less than one percent (1.0%).

(1)

[TO COME].

 

Annex I-3



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of common stock issuable pursuant to the terms of
the certificate of designations and upon exercise of the warrants to permit the
resale of these shares of common stock by the holders of the convertible
preferred shares, and warrants from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
shareholders of the shares of common stock. We will bear all fees and expenses
incident to our obligation to register the shares of common stock.

The selling shareholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

in ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

in block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

through purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

  •  

through an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

through privately negotiated transactions;

 

  •  

through short sales;

 

  •  

through sales pursuant to Rule 144;

 

Annex I-4



--------------------------------------------------------------------------------

  •  

through block trades in which broker-dealers may agree with the selling
securityholders to sell a specified number of such shares at a stipulated price
per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the convertible preferred shares, warrants or shares of common stock owned by
them and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling shareholders to
include the pledgee, transferee or other successors in interest as selling
shareholders under this prospectus. The selling shareholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

Annex I-5



--------------------------------------------------------------------------------

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[    ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling shareholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

Annex I-6